335 S.W.2d 226 (1960)
Kelly R. THOMPSON et al., Appellants,
v.
STATE of Texas, Appellee.
No. 31694.
Court of Criminal Appeals of Texas.
April 6, 1960.
C. C. Divine, Houston, for appellant.
Dan Walton, Dist. Atty., Howell E. Stone, Carl E. F. Dally, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
Kelly Robert Thompson was indicted under that name for the crime of felony theft. He was released upon a bail bond in the sum of $1000, which he signed as "Kelly R. Thompson", with I. B. Shapiro and Mrs. I. B. Shapiro as sureties.
That bond was forfeited, and this is an appeal by the sureties from final judgment in the case.
It is insisted that there was a fatal variance between the bond, the judgment nisi, and the scire facias, because the name Kelly R. Thompson appears rather than "Kelly Robert Thompson".
The middle name or initial is not essential, and therefore no variance is shown. Dodd v. State, 2 Tex.App. 58; Gould v. State, 94 Tex.Cr.R. 18, 252 S.W. 772, and authorities there cited.
The sureties upon the bond made an affidavit to surrender the principal and obtained a warrant for his arrest. Art. 285, Vernon's Ann.C.C.P.
*227 The filing of such affidavit and the issuance of the warrant did not, however, constitute a surrender of the principal so as to discharge liability under the bond. Wells v. State, 100 Tex.Cr.R. 73, 271 S.W. 918.
Reversible error is not reflected and the judgment is affirmed.